DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Demeyere et al. (US 2002/0037825 A1).
Regarding claims 1, 13, 9 and 2-3, Demeyere teaches a biodegradable  aqueous liquid fabric softening composition cleaning composition (abstract, 26) comprising ester-quat softening agent (claim 13) in amounts of 4-32%; [28, 194, table 1, 257], derived from natural (plant based) fatty acids (claim 9) such as peanut, sunflower and soy oil; [46], with less than 25w% by weight of fatty acid (claims 2-3) feedstock of C16 fatty acid (5.1w%); [202: table 1], wherein C16 is at least 1w% and at least 70w% is that of C18 ; [44].
Regarding claims 1 and 4, Demeyere does not, expressly, teach the fatty acid feedstock comprising the instantly claimed amounts of trans-unsaturated fatty acids.  However, it teaches the ratio of cis/trans fatty acid isomers is in the range of 1:1 to 50:1; [36]. Given the total amounts of unsaturated fatty acid in the range of 25-70w% and considering the cis/trans ratio, it is obvious that the instantly claimed amounts are present in the composition. Furthermore, Demeyere teaches, in details, that the selection of the cis or trans isomers are experimentally controlled by virtue of fine tuning the reaction factors/variables such as temperature, pressure and catalyst types during hydrogenation (i.e. higher conversion of cis-unsaturation to trans form; page 4: 51) from which the intended cis or trans isomers are produced; [51-55].  This is considered as a routine and “obvious” laboratory experimentation with the motivation of obtaining a desired type of fatty acid isomer(s) with the motivation of arriving at an intended physio-chemical properties of fabric conditioning composition; [51].
Regarding claims 5-8, Demeyere teaches C18 (mainly in canola oil: 46-47) wherein the amount and the claimed trans isomer (as taught above for claims 1 & 4) are obtained through routine experimentation. Demeyere teaches unsaturated elaidic fatty acid which is the same as trans-oleic acid; [230-231], wherein its isomeric form (i.e. trans) is obtained experimentally as stated by Demeyere above. 
Regarding claims 11-12 and 14, Demeyere teaches the amounts of fatty acids and their cis/trans ratios and the experimental availability of obtaining the claimed ratios; [36, 51]. The iodine value of the fatty acid is 0-70; [33]. The triester-quat is the result of quaterization of a triester such as triglyceride (natural fatty acids as claimed); [28, 46], which is cationic conditioning compound and is present in the amount of 4-32w%; [194].
Regarding claims 15-17,  Demeyere’s composition comprises perfume; [144], dye, antioxidants and surfactants; [165], and does not contain any rheology modifier.
Regarding claims 18-19,  Demeyere teaches the viscosity of the composition in the range of less than 300 cps; [169].  The prior art teaches a method of treating a surface with a liquid conditioning composition as claimed in presence of water; [95].

 Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demeyere et al. (US 2002/0037825 A1), as applied to claim 1, and further in view of Dykstra et al (US 10,689,600 A1).
Regarding claims 10 and 20, Demeyere does not teach the plant oil from cotton seed.  However, the analogous art of Dykstra teaches the fabric conditioning composition derived from cottonseed as feedstock; [36: 30-36].   At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to add (or substitute partially) the cottonseed of Dykstra to Demeyere’s composition first as a functional equivalent feedstock, and second as a source of providing a desired unsaturated fatty acid with give carbon number(s) as taught by Dykstra above.  Dykstra teaches the fabrics are treated with the fabric conditioning (softener) composition; [82: example 13], wherein the fabric comprises 100% cotton (cotton fibers) as well; [79: 10-11, 60-61]. This teaching renders the limitation obvious.  Furthermore, the instant limitation  “wherein the fabric comprises cotton fibers” is implicitly rendered obvious by mere fact of Demeyere’s composition being a fabric conditioning (softening) composition.  Laundry material are, in general, textiles and fabrics that are made of variety of materials including natural (wool, cotton..etc.) and synthetic.  Therefore, it is obvious to assume that Demeyere’s composition would also be suitable for cotton (cotton fibers) made substrates.  The prior arts of record have not taught the fabrics to be conditioned are free of cotton made fabrics. Since there is no teaching as such, therefore the limitation is rendered obvious naturally and expectedly.

                                    Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/12/15

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767